DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings	
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two and three dimensional images of shear wave velocity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 8 and 26 are objected to because of the following informalities:
In claim 8, line 2; “sliding windows” should be changed to “sliding window
In claim 26, line 2; “sliding windows” should be changed to “sliding window.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-11, 25-29, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation “the output is […] a two-dimensional image of shear wave velocity” in lines 2-3. It is unclear what is meant by a two-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a picture of the TTP acquisition a two-dimensional image of shear 

Regarding claim 7, claim 7 recites the limitation “a two-dimensional image of shear wave velocity” in lines 7-8. It is unclear what is meant by a two-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a picture of the TTP acquisition a two-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such as a graph of velocity over position? Or a graph of velocity of over time?  Is a graph considered an image? Clarification is required. For examination purposes, a reference disclosing outputting some sort of 2D image representing the shear wave will be interpreted as meeting this limitation in the claim.

Regarding claim 10, claim 10 recites the limitation “the two-dimensional image of shear wave velocity” in line 3. It is unclear what is meant by a two-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a picture of the TTP acquisition a two-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such 

Regarding claim 11, claim 11 recites that “a second sliding window that is moved over data points in the motion profiles along a y-direction to estimate shear wave velocity over a three-dimensional area”. It is unclear how the three-dimensional estimation is generated. Paragraph 56 of the published specification suggests that 3D data could be produced by including a sliding window in the y-direction. However, this suggests that the data from the sliding window in the x-direction is also necessary. Is claim 11 requiring that the sliding window in the y-direction produce 3D data on its own? Or produce the 3D data in combination with other information? Something else? Clarification is required. For examination purposes, a reference disclosing generating 3D shear wave data will be interpreted is meeting the limitations in this claim since it unclear how the shear wave data is generated.

Regarding claim 11, claim 11 recites the limitation “three-dimensional image of shear wave velocity” in line 4. It is unclear what is meant by a three-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a 3D picture of the TTP acquisition a three-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such 

Regarding claim 15, claim 15 recites the limitation “the two-dimensional image of shear wave velocity” in line 7. It is unclear what is meant by a two-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a picture of the TTP acquisition a two-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such as a graph of velocity over position? Or a graph of velocity of over time?  Is a graph considered an image? Clarification is required. For examination purposes, a reference disclosing outputting some sort of 2D image representing the shear wave will be interpreted as meeting this limitation in the claim.

Regarding claim 25, claim 25 recites the limitation “a two-dimensional image of shear wave velocity” in line 7. It is unclear what is meant by a two-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a picture of the TTP acquisition a two-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such as a graph of velocity over position? Or a graph of velocity of over time?  Is a graph 

Regarding claim 28, claim 28 recites the limitation “the two-dimensional image of shear wave velocity” in line 3. It is unclear what is meant by a two-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a picture of the TTP acquisition a two-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such as a graph of velocity over position? Or a graph of velocity of over time?  Is a graph considered an image? Clarification is required. For examination purposes, a reference disclosing outputting some sort of 2D image representing the shear wave will be interpreted as meeting this limitation in the claim.

Regarding claim 29, claim 29 recites that “a second sliding window that is moved over data points in the motion profiles along a y-direction to estimate shear wave velocity over a three-dimensional area”. It is unclear how the three-dimensional estimation is generated. Paragraph 56 of the published specification suggests that 3D data could be produced by including a sliding window in the y-direction. However, this suggests that the data from the sliding window in the x-direction is also necessary. Is claim 11 requiring that the sliding window in the y-direction produce 3D data on its own? Or produce the 3D data in combination with other information? Something else? 

Regarding claim 29, claim 29 recites the limitation “three-dimensional image of shear wave velocity” in lines 3-4. It is unclear what is meant by a three-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a 3D picture of the TTP acquisition a three-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such as a graph of velocity over position? Or a graph of velocity of over time?  Is a graph considered an image? Clarification is required. For examination purposes, a reference disclosing outputting some sort of 3D image representing the shear wave will be interpreted as meeting this limitation in the claim.

Regarding claim 33, claim 33 recites the limitation “the two-dimensional image of shear wave velocity” in line 7. It is unclear what is meant by a two-dimensional image of shear wave velocity. What is an image of shear wave velocity? Isn’t velocity represented by change over time, meaning multiple images would be needed? Is a picture of the TTP acquisition a two-dimensional image of shear wave velocity since TTP data is used to determine shear wave velocity? Is this referring to a graph? Such as a graph of velocity over position? Or a graph of velocity of over time?  Is a graph considered an image? Clarification is required. For examination purposes, a reference 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Wang et al., Improving the robustness of time-of-flight based shear wave speed reconstruction methods using RANSAC in human liver in vivo, Ultrasound Med Biol. 2010 May;36(5):802-13. doi: 10.1016/j.ultrasmedbio.2010.02.007. Epub 2010 Apr 9., hereafter Wang) in view of Specht et al. (US20130218012, hereafter Specht).
Regarding claim 1, Wang discloses a computer-implemented method for estimating a shear wave velocity from elastography data acquired with an elastography system (Wang, Abstract; “measuring the shear wave speed (SWS) within the medium. […] estimating  the  SWS  from  ultrasonically  tracked  tissue  displacements in vivo.”), the steps of the method comprising:
(a) providing the elastography data to a computer system (Wang, Pg 803, Col 2, Para 2; “Experimental shear wave data was acquired using a  modified  SONOLINE  Antares  ultrasound  system(Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA). I”);
(b) generating from the elastography data, a motion profile for each of a plurality of spatial locations in a field-of-view, each motion profile representing motion over a plurality of time points (Wang, Pg 804, Col 1, Para 2; “Shear wave transit time was measured using the time-to-peak (TTP) approach described by Palmeri et al.(2008). The peak displacement time of the shear wave at lateral locations away from the excitation region was determined as shown in Figure 1b.”);
(c) generating temporal peak data by determining for each spatial location a time point at which motion at the spatial location is at a maximum (Wang, Pg 804, Col 1, Para 2; “Shear wave transit time was measured using the time-to-peak (TTP) approach described by Palmeri et al.(2008). The peak displacement time of the shear wave at lateral locations away from the excitation region was determined as shown in Figure 1b.”);
 (e) estimating the shear wave velocity based on a fitting of a plurality of data sets (Wang, Abstract; “The RANSAC SWS estimator was applied to radiation force induced shear wave data from 123 human patient livers acquired with a modified SONOLINE Antares ultrasound system (Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA) in a clinical setting before liver biopsy was performed.”) (Wang, Pg 806, Col 2, Para 2; “he RANSAC reconstruction accuracy and precision over 100 trials for all the combinations of shear modulus and  percentage  of  inliers  simulated  are  shown  in Figure 3. The number of RANSAC iterations used to obtain these results was 169 (the maximum simulated).”) (Wang, Pg 804, Para 3 – Wang Pg 4, Para 4; describing the process of using RANSAC for estimating SWS); and
(f) generating an output that indicates the estimated shear wave velocity (Wang, Pg 810, Col 2, Para 2; “The results obtained with patient liver data demonstrate that RANSAC SWS reconstruction can be success-fully applied to in vivo shear wave data.”).
Wang does not disclose (d) generating spatial peak data by determining for each time point a spatial location at which motion at the time point is at a maximum.
In an analogous tissue stiffness measurement field of endeavor Specht discloses generating spatial peak data by determining for each time point a spatial location at which motion at the time point is at a maximum (Specht, Para 18; “the signal processor is further configured to calculate a speed of the propagating shear wave by identifying a first position of the shear wave in a first frame of the plurality of B-mode images, identifying a second position of the shear wave in a second frame of the plurality of B-mode images, determining a distance traveled by the shear wave between the first frame and the second frame, determining a time elapsed between the first frame and the second frame, and dividing the distance traveled by the time elapsed.”).
(Specht, Para 44).
Wang as modified by Specht above is interpreted as disclosing estimating the shear wave velocity based on a fitting of the temporal peak data and the spatial peak data because in Wang a plurality of shear wave data is fitted to estimate shear wave velocity and Specht modified Wang to include spatial peak data to estimate shear wave velocity.

Regarding claim 2, Wang as modified by Specht above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Specht above further discloses wherein step (e) includes fitting the temporal peak data and the spatial peak data using a linear fitting (Wang, Abstract; “The RANSAC SWS estimator was applied to radiation force induced shear wave data from 123 human patient livers acquired with a modified SONOLINE Antares ultrasound system (Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA) in a clinical setting before liver biopsy was performed.”) (Wang, Pg 804, Col 2, Para 2; “Therefore, the following linear model was fit to TTP data:”).
Wang as modified by Specht above is interpreted as using linear fitting for both the temporal and spatial peak data because Wang is modified by Specht to include spatial peak data to estimate shear wave velocity.

Regarding claim 3, Wang as modified by Specht above discloses all of the elements of claim 2 as discussed above.
Wang as modified by Specht above further discloses wherein the linear fitting is at least one of random sample consensus (RANSAC) linear fitting, weighted RANSAC linear fitting, least squares linear fitting, or weighted least squares linear fitting (Wang, Abstract; “The RANSAC SWS estimator was applied to radiation force induced shear wave data from 123 human patient livers acquired with a modified SONOLINE Antares ultrasound system (Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA) in a clinical setting before liver biopsy was performed.”) (Wang, Pg 804, Col 2, Para 2; “Therefore, the following linear model was fit to TTP data:”).

Regarding claim 4, Wang as modified by Specht above discloses all of the elements of claim 3 as discussed above.
Wang as modified by Specht above further discloses wherein the RANSAC linear fitting is a two-dimensional RANSAC linear fitting (Wang, Pg 804, Col 2, Para 2; “the input to the RANSAC SWS algorithm is the set of TTP values extracted over a 2-D ROI over lateral and depth dimensions (the box in Fig. 1a).”), and the output (Wang, Pg 809, Figure 6; showing 2D images of the shear wave velocity).
Wang is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 5, Wang as modified by Specht above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Specht above further discloses wherein step (f) includes computing a mechanical property based on the estimated shear wave velocity and generating the output includes generating an output that indicates the mechanical property (Wang, Abstract; “the stiffness of tissue can be quantified by measuring the shear wave speed (SWS) within the medium.”) (Wang, Pg 808, Col 2, Para 1; “The distribution of mean liver stiffness for these 92 patients are shown in Figure 7grouped by fibrosis stage.”).

Regarding claim 6, Wang as modified by Specht above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Specht above further discloses wherein the motion profiles include at least displacement profiles representing displacement over the plurality of time points (Wang, Pg 805, Figure 1; “Each curve shows the tissue displacement as a function of time after the excitation.”).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Spect as applied to claim 1 above, and further in view of Asami et al. (US20160183926, hereafter Asami) and Palmeri et al. (US20080249408, hereafter Palmeri).
Regarding claim 7, Wang as modified by Specht above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Specht above further discloses calculating motion profiles along a depth direction (Wang, Pg 804, Col 2, Para 2; “he input to the RANSAC SWS algorithm is the set of TTP values extracted over a 2-D ROI over lateral and depth dimensions (the box in Fig. 1a).”); and
step (f) includes generating a two-dimensional image of shear wave velocity in the two-dimensional area (Wang, Pg 809, Figure 6; showing 2D images of the shear wave velocity).
Wang is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
Wang as modified by Specht above does not disclose wherein step (b) includes spatially averaging multiple motion profiles along a depth direction; and steps (c)-(e) are repeatedly performed using a sliding window that is moved over data points in the motion profiles to estimate shear wave velocity over a two-dimensional area.
In an analogous shear wave velocity measurement field of endeavor Asami discloses spatially averaging multiple motion profiles (Asami, Para 104; “in arithmetic averaging, by performing weighting of a shear wave velocity measurement value according to the motion information, it is possible to provide a measurement value with enhanced reliability.”).
(Asami, Para 104).
Wang as modified by Specht and Asami above is interpreted as disclosing spatially averaging multiple motion profiles along a depth direction because in Wang the motion profiles taken in the depth direction and Wang is modified by Asami to average them.
In an analogous shear wave velocity estimation field of endeavor Palmeri discloses using a sliding window that is moved over data points to estimate shear wave velocity over a two-dimensional area (Palmeri, Para 32; “estimated shear wave speeds by taking the inverse of the slope of the TTP at each pixel as a function of lateral position for each depth, with a sliding window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht and Asami above wherein steps (c)-(e) are repeatedly performed using a sliding window that is moved over data points in the motion profiles to estimate shear wave velocity over a two-dimensional area in order to obtain local estimates over an entire ROI and allow for better monitoring as taught by Palmeri (Palmeri, Para 32 and 4).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Spect, Asami, and Palmeri as applied to claim 7 above, and further in view of Ariyur et al. (US20050165519, hereafter Ariyur).
Regarding claim 8, Wang as modified by Specht, Asami, and Palmeri above is interpreted as disclosing all of the limitations of claim 7 as discussed above.
Wang as modified by Specht, Asami, and Palmeri above does not clearly and explicitly disclose wherein in each repetition the sliding window is centered on a different data point and the sliding window is sized to contain a number of overlapping data points in adjacent applications of the sliding window.
In an analogous data analysis field of endeavor Ariyur discloses analyzing data using a sliding window repeatedly (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”), wherein in each repetition the sliding window is centered on a different data point (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”) and the sliding window is sized to contain a number of overlapping data points in adjacent applications of the sliding window (Ariyur, Para 28; “it is desirable to size the step such that adjacent windows overlap”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht, Asami, and Palmeri above wherein in each repetition the sliding window is centered on a different data point and the sliding window is sized to contain a number of overlapping data points in adjacent applications of the sliding window in order to facilitate an improved confidence level for each data point as taught by Ariyur (Ariyur, Para 28).

Regarding claim 9, Wang as modified by Specht, Asami, and Palmeri above is interpreted as disclosing all of the limitations of claim 7 as discussed above.

In an analogous data analysis field of endeavor Ariyur discloses analyzing data using a sliding window repeatedly (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”), wherein the sliding window is applied along an x-direction (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”) (Ariyur, Para 28; “it is desirable to size the step such that adjacent windows overlap”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht, Asami, and Palmeri above wherein the sliding window is applied along an x-direction in order to facilitate an improved confidence level for each data point as taught by Ariyur (Ariyur, Para 28).

Regarding claim 11, Wang as modified by Specht, Asami, Palmeri, and Ariyur above discloses all of the elements of claim 9 as discussed above.
Wang does not clearly and explicitly disclose a second sliding window that is moved over data points in the motion profiles along a y-direction to estimate shear wave velocity over a three-dimensional area, and wherein step (f) includes generating a three-dimensional image of shear wave velocity.
However, Specht further discloses generating a three-dimensional image of shear wave velocity by combining elastography data from multiple directions (Specht, Para 115; “repeated at different focus depths relative to the init transducer array 12. In some embodiments, un-beamformed elastography echo data obtained at various depths may be stored and combined into a single 2D or 3D data set for further post processing and/or for later viewing and analysis.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht, Asami, Palmeri, and Ariyur above to include generating a three-dimensional image of shear wave velocity in order to allow for a high resolution and accurate analysis of tissue stiffness as taught by Specht (Specht, Para 44).
Wang as modified by Specht, Asami, Palmeri, and Ariyur above is interpreted as disclosing a second sliding window that is moved over data points in the motion profiles along a y-direction to estimate shear wave velocity over a three-dimensional area because Wang is modified to obtain shear wave velocity data using sliding window and is modified by Specht to do so in multiple directions and as best understood by the Examiner view of the clarity deficiencies outlined above.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Spect as applied to claim 1 above, and further in view of Palmeri et al. (US20080249408, hereafter Palmeri).
Regarding claim 12, Wang as modified by Specht above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Specht above further discloses calculating motion profiles repeatedly along a lateral and depth direction (Wang, Pg 804, Col 2, Para 2; “the input to the RANSAC SWS algorithm is the set of TTP values extracted over a 2-D ROI over lateral and depth dimensions (the box in Fig. 1a).”).
Wang as modified by Specht above does not clearly and explicitly disclose wherein the measurements are performed along small patches of length, p, in a spatial window centered on a pixel wherein in each repetition the spatial window is moved to another pixel in a two-dimensional area.
In an analogous shear wave velocity estimation field of endeavor Palmeri discloses wherein the measurements are performed along small patches of length, p, in a spatial window centered on a pixel wherein in each repetition the spatial window is moved to another pixel in a two-dimensional area (Palmeri, Para 90; “At each lateral location, the DOF was subdivided into 0.5 mm in 11 increments for analysis, with the displacement averaged over ±0.25 mm at each depth to reduce jitter/noise. (No axial averaging was performed on FEM model datasets without simulated tracking.) This DOF is indicated by the horizontal dashed lines in the simulated TTP displacement data in FIG. 5.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht above wherein the measurements are performed along small patches of length, p, in a spatial window centered on a pixel wherein in each repetition the spatial window is moved to another pixel in a two-dimensional area in order to obtain local estimates over an entire ROI and allow for better monitoring as taught by Palmeri (Palmeri, Para 32 and 4).

Regarding claim 15, Wang as modified by Specht above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Specht above further discloses 
	directionally filtering the motion profiles to produce multiple motion fields (Wang, Pg 804, Col 1, Para 1; “. A quadratic motion filter was used for in vivo data to reduce the effect of physiological motion. This filter fits a quadratic function to the displacement at time-steps when the tissue is not perturbed by the shear wave to estimate underlying tissue motion. […] low-pass filter with a cutoff frequency of 1 kHz was used to remove high frequency jitter from the temporal displacement profiles. The resulting shear wave displacement after filtering at the focal depth lateral to the excitation location obtained on one patient is shown in Figure 1b.”)
	generating a two-dimensional image of shear wave velocity in the two-dimensional area (Wang, Pg 809, Figure 6; showing 2D images of the shear wave velocity).
Wang is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
Wang as modified by Specht above does not disclose repeatedly performed using a sliding window that is moved over data points in the motion profiles to estimate shear wave velocity over a two-dimensional area.
In an analogous shear wave velocity estimation field of endeavor Palmeri discloses using a sliding window that is moved over data points to estimate shear wave velocity over a two-dimensional area (Palmeri, Para 32; “estimated shear wave speeds by taking the inverse of the slope of the TTP at each pixel as a function of lateral position for each depth, with a sliding window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht above wherein steps (c)-(e) are repeatedly performed using a sliding window that is moved over data points in the motion profiles to estimate shear wave velocity over a two-dimensional area in order to obtain local estimates over an entire ROI and allow for better monitoring as taught by Palmeri (Palmeri, Para 32 and 4).

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Spect, and Palmeri as applied to claim 12 above, and further in view of Engel et al. (Engel, Aaron J. and Bashford, Gregory R., "A New Method for Shear Wave Speed Estimation in Shear Wave, Elastography" (2015). Biomedical Imaging and Biosignal Analysis Laboratory. 24., hereafter Engel).
Regarding claim 13, Wang as modified by Specht and Palmeri above discloses all of the elements of claim 1 as discussed above.
Wang as modified by Specht and Palmeri above does not clearly and explicitly disclose wherein the estimates of shear wave velocity along the lateral direction and along the depth direction are each weighted by a quality metric.
In an analogous shear wave velocity determination field of endeavor Engel discloses wherein a plurality of estimates of shear wave velocity are each weighted by a quality metric (Engel, Pg 2109, Col 1, Para 2; " The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.").
Engel is interpreted as disclosing this limitation because paragraph 49 of the published specification lists amplitude as a measure of signal quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht and Palmeri above wherein the estimates of shear wave velocity along the lateral direction and along the depth direction are each weighted by a quality metric in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Regarding claim 14, Wang as modified by Specht, Palmeri, and Engel above discloses all of the elements of claim 13 as discussed above.
Wang does not clearly and explicitly disclose wherein the quality metric is one of a motion amplitude, a coefficient of determination, or an inlier ratio.
However, Engel further discloses wherein the quality metric is of a motion amplitude (Engel, Pg 2109, Col 1, Para 2; "The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht, Palmeri, and Engel above wherein the quality metric is a motion amplitude in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Regarding claim 16, Wang as modified by Specht and Palmeri above discloses all of the elements of claim 15 as discussed above.
Wang as modified by Hynynen, Shi, Specht, and Palmeri above does not clearly and explicitly disclose wherein the estimates of shear wave velocity are averaged together and weighted by a quality metric.
In an analogous shear wave velocity determination field of endeavor Engel discloses wherein a plurality of estimates of shear wave velocity are averaged together and weighted by a quality metric (Engel, Pg 2109, Col 1, Para 2; "The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.").
Engel is interpreted as disclosing this limitation because paragraph 49 of the published specification lists amplitude as a measure of signal quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht, and Palmeri above wherein the estimates of shear wave velocity are averaged together and weighted by a quality metric in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Regarding claim 17, Wang as modified by Specht, Palmeri, and Engel above discloses all of the elements of claim 16 as discussed above.

However, Engel further discloses wherein the quality metric is of a motion amplitude (Engel, Pg 2109, Col 1, Para 2; "The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Specht, Palmeri, and Engel above wherein the quality metric is a motion amplitude in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Wang et al., Improving the robustness of time-of-flight based shear wave speed reconstruction methods using RANSAC in human liver in vivo, Ultrasound Med Biol. 2010 May;36(5):802-13. doi: 10.1016/j.ultrasmedbio.2010.02.007. Epub 2010 Apr 9., hereafter Wang) in view of Hynynen et al. (US20040210135, hereafter Hynynen), Shi et al. (US20130317362, hereafter Shi), and Specht et al. (US20130218012, hereafter Specht).
Regarding claim 18, Wang discloses a computer-implemented method for estimating a shear wave velocity from elastography data acquired with an elastography system (Wang, Abstract; “measuring the shear wave speed (SWS) within the medium. […] estimating  the  SWS  from  ultrasonically  tracked  tissue  displacements in vivo.”), the steps of the method comprising:
(a) providing the elastography data to a computer system (Wang, Pg 803, Col 2, Para 2; “Experimental shear wave data was acquired using a  modified  SONOLINE  Antares  ultrasound  system(Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA). I”);
(b) generating from the elastography data, a motion profile for each of a plurality of spatial locations in a field-of-view, each motion profile representing motion over a plurality of time points (Wang, Pg 804, Col 1, Para 2; “Shear wave transit time was measured using the time-to-peak (TTP) approach described by Palmeri et al.(2008). The peak displacement time of the shear wave at lateral locations away from the excitation region was determined as shown in Figure 1b.”);
(c) generating temporal peak data by determining for each spatial location a time point at which motion at the spatial location is at a maximum (Wang, Pg 804, Col 1, Para 2; “Shear wave transit time was measured using the time-to-peak (TTP) approach described by Palmeri et al.(2008). The peak displacement time of the shear wave at lateral locations away from the excitation region was determined as shown in Figure 1b.”);
 (e) estimating the shear wave velocity based on a fitting of a plurality of data sets (Wang, Abstract; “The RANSAC SWS estimator was applied to radiation force induced shear wave data from 123 human patient livers acquired with a modified SONOLINE Antares ultrasound system (Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA) in a clinical setting before liver biopsy was performed.”) (Wang, Pg 806, Col 2, Para 2; “he RANSAC reconstruction accuracy and precision over 100 trials for all the combinations of shear modulus and  percentage  of  inliers  simulated  are  shown  in Figure 3. The number of RANSAC iterations used to obtain these results was 169 (the maximum simulated).”) (Wang, Pg 804, Para 3 – Wang Pg 4, Para 4; describing the process of using RANSAC for estimating SWS); and
(f) generating an output that indicates the estimated shear wave velocity (Wang, Pg 810, Col 2, Para 2; “The results obtained with patient liver data demonstrate that RANSAC SWS reconstruction can be success-fully applied to in vivo shear wave data.”).
Wang does not disclose generating spatial peak data by determining for each time point a spatial location at which motion at the time point is at a maximum and normalizing and thresholding the data and using the normalized and thresholded data for estimating the shear wave velocity.
In an analogous shear wave speed measurement field of endeavor Hynynen discloses normalizing data before determining shear wave velocity (Hynynen, Para 126; “The signals were then normalized by dividing by peak value to give even weight, to accentuate the weaker frequency signals as shown in FIG. 17B.”) (Hynynen, Para 11; “In general, in an aspect, the invention provides a method of diagnosing a subject by delivering ultrasound signals using shear waves […] detecting at least one of reflected and scattered energy of the applied ultrasound main beam, and analyzing the detected energy for a diagnostic purpose.”).
(Hynynen, Para 126).
In an analogous shear wave speed calculation field of endeavor Shi discloses thresholding data before determining shear wave velocity (Shi, Para 65; “For example, the first location 136 may selectively be excluded, as discussed herein above, for not reliably exhibiting pure shear-wave propagation […] Exclusion can, alternatively or in addition, be dynamically determined based on certain criteria, such as peak, i.e., maximum, displacement having to be greater than a pre-set peak-displacement threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen above to include thresholding data before estimating shear wave velocity in order to exclude unreliable data and improve SNR as taught by Shi (Shi, Para 65 and 14).
In an analogous tissue stiffness measurement field of endeavor Specht discloses generating spatial peak data by determining for each time point a spatial location at which motion at the time point is at a maximum (Specht, Para 18; “the signal processor is further configured to calculate a speed of the propagating shear wave by identifying a first position of the shear wave in a first frame of the plurality of B-mode images, identifying a second position of the shear wave in a second frame of the plurality of B-mode images, determining a distance traveled by the shear wave between the first frame and the second frame, determining a time elapsed between the first frame and the second frame, and dividing the distance traveled by the time elapsed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen and Shi above to include (d) generating spatial peak data by determining for each time point a spatial location at which motion at the time point is at a maximum in order to allow for a high resolution and accurate analysis of tissue stiffness as taught by Specht (Specht, Para 44).
Wang as modified by Hynynen, Shi, and Specht above is interpreted as disclosing estimating the shear wave velocity based on a fitting of the temporal peak data and the spatial peak data because in Wang a plurality of shear wave data is fitted to estimate shear wave velocity and Specht is modified by Wang to include spatial peak data to estimate shear wave velocity.

Regarding claim 19, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 18 as discussed above.
Wang does not disclose wherein the motion amplitude threshold is based on a percentage of maximum motion in a local region about a particular spatial location.
However, Shi further discloses wherein the motion amplitude threshold is based on a percentage of maximum motion in a local region about a particular spatial location. (Shi, Para 65; “Exclusion can, alternatively or in addition, be dynamically determined based on certain criteria, such as peak, i.e., maximum, displacement having to be greater than a pre-set peak-displacement threshold.”).
(Shi, Para 65 and 14).

Regarding claim 20, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 19 as discussed above.
Wang as modified by Hynynen, Shi, and Specht above does not clearly and explicitly disclose wherein the motion amplitude threshold is eighty percent of the maximum motion in the local region about the particular spatial location.
Applicant’s disclosure fails to identify the criticality of the claimed limitation, namely that the motion amplitude threshold is eighty percent of the maximum motion in the local region about the particular spatial location. It would have been an obvious design choice at the time the invention as made to set the amplitude threshold to 80% in order to improve SNR and exclude unreliable data. Additionally, it is not critical to Shi what threshold in particular is used, so long as there is a reduction in noise and unreliable data. Wang as modified by Hynynen, Shi, and Specht above would work equally well using a 80% threshold as it would using any other threshold which successfully reduces noise and excludes unreliable data.

Regarding claim 21, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 18 as discussed above.
(Wang, Abstract; “The RANSAC SWS estimator was applied to radiation force induced shear wave data from 123 human patient livers acquired with a modified SONOLINE Antares ultrasound system (Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA) in a clinical setting before liver biopsy was performed.”) (Wang, Pg 804, Col 2, Para 2; “Therefore, the following linear model was fit to TTP data:”).
Wang as modified by Hynynen, Shi, and Specht above is interpreted as using linear fitting for both the temporal and spatial peak data because Wang is modified by Specht to include spatial peak data to estimate shear wave velocity.

Regarding claim 22, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 21 as discussed above.
Wang as modified by Hynynen, Shi, and Specht above further discloses wherein the linear fitting is at least one of random sample consensus (RANSAC) linear fitting, weighted RANSAC linear fitting, least squares linear fitting, or weighted least squares linear fitting (Wang, Abstract; “The RANSAC SWS estimator was applied to radiation force induced shear wave data from 123 human patient livers acquired with a modified SONOLINE Antares ultrasound system (Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA, USA) in a clinical setting before liver biopsy was performed.”) (Wang, Pg 804, Col 2, Para 2; “Therefore, the following linear model was fit to TTP data:”).

Regarding claim 23, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 18 as discussed above.
Wang as modified by Hynynen, Shi, and Specht above further discloses wherein step (f) includes computing a mechanical property based on the estimated shear wave velocity and generating the output includes generating an output that indicates the mechanical property (Wang, Abstract; “the stiffness of tissue can be quantified by measuring the shear wave speed (SWS) within the medium.”) (Wang, Pg 808, Col 2, Para 1; “The distribution of mean liver stiffness for these 92 patients are shown in Figure 7grouped by fibrosis stage.”).

Regarding claim 24, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 18 as discussed above.
Wang as modified by Hynynen, Shi, and Specht above further discloses wherein the motion profiles include at least displacement profiles representing displacement over the plurality of time points (Wang, Pg 805, Figure 1; “Each curve shows the tissue displacement as a function of time after the excitation.”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hynynen, Shi, and Specht as applied to claim 18 above, and further in view of Asami et al. (US20160183926, hereafter Asami) and Palmeri et al. (US20080249408, hereafter Palmeri).
Regarding claim 25, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 18 as discussed above.
Wang as modified by Hynynen, Shi, and Specht above further discloses calculating motion profiles along a depth direction (Wang, Pg 804, Col 2, Para 2; “he input to the RANSAC SWS algorithm is the set of TTP values extracted over a 2-D ROI over lateral and depth dimensions (the box in Fig. 1a).”); and
step (f) includes generating a two-dimensional image of shear wave velocity in the two-dimensional area (Wang, Pg 809, Figure 6; showing 2D images of the shear wave velocity).
Wang is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
Wang as modified by Hynynen, Shi, and Specht above does not disclose wherein step (b) includes spatially averaging multiple motion profiles along a depth direction; and steps (c)-(e) are repeatedly performed using a sliding window that is moved over data points in the motion profiles to estimate shear wave velocity over a two-dimensional area.
In an analogous shear wave velocity measurement field of endeavor Asami discloses spatially averaging multiple motion profiles (Asami, Para 104; “in arithmetic averaging, by performing weighting of a shear wave velocity measurement value according to the motion information, it is possible to provide a measurement value with enhanced reliability.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, and (Asami, Para 104).
Wang as modified by Hynynen, Shi, Specht, and Asami above is interpreted as disclosing spatially averaging multiple motion profiles along a depth direction because in Wang the motion profiles taken in the depth direction and Wang is modified by Asami to average them.
In an analogous shear wave velocity estimation field of endeavor Palmeri discloses using a sliding window that is moved over data points to estimate shear wave velocity over a two-dimensional area (Palmeri, Para 32; “estimated shear wave speeds by taking the inverse of the slope of the TTP at each pixel as a function of lateral position for each depth, with a sliding window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, and Asami above wherein steps (c)-(e) are repeatedly performed using a sliding window that is moved over data points in the motion profiles to estimate shear wave velocity over a two-dimensional area in order to obtain local estimates over an entire ROI and allow for better monitoring as taught by Palmeri (Palmeri, Para 32 and 4).

Claims 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hynynen, Shi, Spect, Asami, and Palmeri as applied to claim 25 above, and further in view of Ariyur et al. (US20050165519, hereafter Ariyur).
Regarding claim 26, Wang as modified by Hynynen, Shi, Specht, Asami, and Palmeri above is interpreted as disclosing all of the limitations of claim 25 as discussed above.
Wang as modified by Hynynen, Shi, Specht, Asami, and Palmeri above does not clearly and explicitly disclose wherein in each repetition the sliding window is centered on a different data point and the sliding window is sized to contain a number of overlapping data points in adjacent applications of the sliding window.
In an analogous data analysis field of endeavor Ariyur discloses analyzing data using a sliding window repeatedly (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”), wherein in each repetition the sliding window is centered on a different data point (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”) and the sliding window is sized to contain a number of overlapping data points in adjacent applications of the sliding window (Ariyur, Para 28; “it is desirable to size the step such that adjacent windows overlap”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, Asami, and Palmeri above wherein in each repetition the sliding window is centered on a different data point and the sliding window is sized to contain a number of overlapping data points in adjacent applications of the sliding window in order to facilitate an improved confidence level for each data point as taught by Ariyur (Ariyur, Para 28).

Regarding claim 27, Wang as modified by Hynynen, Shi, Specht, Asami, and Palmeri above is interpreted as disclosing all of the limitations of claim 25 as discussed above.
Wang as modified by Hynynen, Shi, Specht, Asami, and Palmeri above does not clearly and explicitly disclose wherein the sliding window is applied along an x-direction.
In an analogous data analysis field of endeavor Ariyur discloses analyzing data using a sliding window repeatedly (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”), wherein the sliding window is applied along an x-direction (Ariyur, Para 28; “the windows are moved through the data set by stepping the windows through the data set”) (Ariyur, Para 28; “it is desirable to size the step such that adjacent windows overlap”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, Asami, and Palmeri above wherein the sliding window is applied along an x-direction in order to facilitate an improved confidence level for each data point as taught by Ariyur (Ariyur, Para 28).

Regarding claim 29, Wang as modified by Hynynen, Shi, Specht, Asami, Palmeri, and Ariyur above discloses all of the elements of claim 27 as discussed above.
Wang does not clearly and explicitly disclose a second sliding window that is moved over data points in the motion profiles along a y-direction to estimate shear wave 
However, Specht further discloses generating a three-dimensional image of shear wave velocity by combining elastography data from multiple directions (Specht, Para 115; “repeated at different focus depths relative to the init transducer array 12. In some embodiments, un-beamformed elastography echo data obtained at various depths may be stored and combined into a single 2D or 3D data set for further post processing and/or for later viewing and analysis.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, Asami, Palmeri, and Ariyur above to include generating a three-dimensional image of shear wave velocity in order to allow for a high resolution and accurate analysis of tissue stiffness as taught by Specht (Specht, Para 44).
Wang as modified by Hynynen, Shi, Specht, Asami, Palmeri, and Ariyur above is interpreted as disclosing a second sliding window that is moved over data points in the motion profiles along a y-direction to estimate shear wave velocity over a three-dimensional area because Wang is modified to obtain shear wave velocity data using sliding window and is modified by Specht to do so in multiple directions and as best understood by the Examiner view of the clarity deficiencies outlined above.

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hynynen, Shi, and Spect as applied to claim 18 above, and further in view of Palmeri et al. (US20080249408, hereafter Palmeri).
Regarding claim 30, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 18 as discussed above.
Wang as modified by Hynynen, Shi, and Specht above further discloses calculating motion profiles repeatedly along a lateral and depth direction (Wang, Pg 804, Col 2, Para 2; “the input to the RANSAC SWS algorithm is the set of TTP values extracted over a 2-D ROI over lateral and depth dimensions (the box in Fig. 1a).”).
Wang as modified by Hynynen, Shi, and Specht above does not clearly and explicitly disclose wherein the measurements are performed along small patches of length, p, in a spatial window centered on a pixel wherein in each repetition the spatial window is moved to another pixel in a two-dimensional area.
In an analogous shear wave velocity estimation field of endeavor Palmeri discloses wherein the measurements are performed along small patches of length, p, in a spatial window centered on a pixel wherein in each repetition the spatial window is moved to another pixel in a two-dimensional area (Palmeri, Para 90; “At each lateral location, the DOF was subdivided into 0.5 mm in 11 increments for analysis, with the displacement averaged over ±0.25 mm at each depth to reduce jitter/noise. (No axial averaging was performed on FEM model datasets without simulated tracking.) This DOF is indicated by the horizontal dashed lines in the simulated TTP displacement data in FIG. 5.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, and Specht above wherein the measurements are performed along small patches of length, (Palmeri, Para 32 and 4).

Regarding claim 33, Wang as modified by Hynynen, Shi, and Specht above discloses all of the elements of claim 18 as discussed above.
Wang as modified by Hynynen, Shi, and Specht above further discloses 
	directionally filtering the motion profiles to produce multiple motion fields (Wang, Pg 804, Col 1, Para 1; “. A quadratic motion filter was used for in vivo data to reduce the effect of physiological motion. This filter fits a quadratic function to the displacement at time-steps when the tissue is not perturbed by the shear wave to estimate underlying tissue motion. […] low-pass filter with a cutoff frequency of 1 kHz was used to remove high frequency jitter from the temporal displacement profiles. The resulting shear wave displacement after filtering at the focal depth lateral to the excitation location obtained on one patient is shown in Figure 1b.”)
	generating a two-dimensional image of shear wave velocity in the two-dimensional area (Wang, Pg 809, Figure 6; showing 2D images of the shear wave velocity).
Wang is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.

In an analogous shear wave velocity estimation field of endeavor Palmeri discloses using a sliding window that is moved over data points to estimate shear wave velocity over a two-dimensional area (Palmeri, Para 32; “estimated shear wave speeds by taking the inverse of the slope of the TTP at each pixel as a function of lateral position for each depth, with a sliding window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, and Specht above wherein steps (c)-(e) are repeatedly performed using a sliding window that is moved over data points in the motion profiles to estimate shear wave velocity over a two-dimensional area in order to obtain local estimates over an entire ROI and allow for better monitoring as taught by Palmeri (Palmeri, Para 32 and 4).

Claims 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hynynen, Shi, Spect, and Palmeri as applied to claims 30 and 33 above, and further in view of Engel et al. (Engel, Aaron J. and Bashford, Gregory R., "A New Method for Shear Wave Speed Estimation in Shear Wave, Elastography" (2015). Biomedical Imaging and Biosignal Analysis Laboratory. 24., hereafter Engel).
Regarding claim 31, Wang as modified by Hynynen, Shi, Specht, and Palmeri above discloses all of the elements of claim 30 as discussed above.

In an analogous shear wave velocity determination field of endeavor Engel discloses wherein a plurality of estimates of shear wave velocity are each weighted by a quality metric (Engel, Pg 2109, Col 1, Para 2; "The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.").
Engel is interpreted as disclosing this limitation because paragraph 49 of the published specification lists amplitude as a measure of signal quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, and Palmeri above wherein the estimates of shear wave velocity along the lateral direction and along the depth direction are each weighted by a quality metric in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Regarding claim 32, Wang as modified by Hynynen, Shi, Specht, Palmeri, and Engel above discloses all of the elements of claim 31 as discussed above.
Wang does not clearly and explicitly disclose wherein the quality metric is one of a motion amplitude, a coefficient of determination, or an inlier ratio.
 (Engel, Pg 2109, Col 1, Para 2; "The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, Palmeri, and Engel above wherein the quality metric is one of a motion amplitude in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Regarding claim 34, Wang as modified by Hynynen, Shi, Specht, and Palmeri above discloses all of the elements of claim 30 as discussed above.
Wang as modified by Hynynen, Shi, Specht, and Palmeri above does not clearly and explicitly disclose wherein the estimates of shear wave velocity are averaged together and weighted by a quality metric.
In an analogous shear wave velocity determination field of endeavor Engel discloses wherein a plurality of estimates of shear wave velocity are averaged together and weighted by a quality metric (Engel, Pg 2109, Col 1, Para 2; "The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.").
Engel is interpreted as disclosing this limitation because paragraph 49 of the published specification lists amplitude as a measure of signal quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, and Palmeri above wherein the estimates of shear wave velocity are averaged together and weighted by a quality metric in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Regarding claim 35, Wang as modified by Hynynen, Shi, Specht, Palmeri, and Engel above discloses all of the elements of claim 31 as discussed above.
Wang does not clearly and explicitly disclose wherein the quality metric is one of a motion amplitude, a coefficient of determination, or an inlier ratio.
However, Engel further discloses wherein the quality metric is of a motion amplitude (Engel, Pg 2109, Col 1, Para 2; "The final shear wave speed map was calculated by weighted averaging of the directionally filtered speed maps. Weights were calculated in each frame from the percentage of total energy contained at each pixel in the shear wave signal for all valid frames.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Hynynen, Shi, Specht, Palmeri, and Engel above wherein the quality metric is a motion amplitude in order to improve efficiency and accuracy as taught by Engel (Engel, Pg 2111, Col 2, Para 1).

Allowable Subject Matter
Claims 10 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793